DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 6/22/2022 with an RCE, Applicant amended claim 34.  Claims 23-33, 35-36, 44-46, and 50 remain cancelled.  This amendment is acknowledged.  Claims 1-22, 34, 37-43, and 47-49 are pending with claims 1-22 being previously withdrawn from consideration (discussed in the office action dated 5/21/2020).  Claims 34, 37-43, and 47-49 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 37-43, 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,425,354, claims 18-38 of U.S. Patent No. 9,417,041 and claims 1-20 of U.S. Patent No. 8,974,326, Claims 1-21 of U.S. Pat. No. 9,417,041, Claims 1-13 of U.S. Pat. No. 10,018,454. Although the claims at issue are not identical, they are not patentably distinct from each other because disclosed means for removably securing the housing within the chamber through the chamber opening, would include the previously patented means and therefore does not differentiate over the previously patented subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “a means for removably securing the housing within the chamber through the chamber access opening” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, “a means for removably securing the housing within the chamber through the chamber access opening” is disclosed as a shaped ramp engaging the transmitter housing (ramp surface 240, Fig. 2, page 18-19 in the specification) a compression fitting (700) and retaining lip (210, Fig. 7-14, page 23-24), compression fitting 1830 (Fig. 18-19), plunger and depression (2730, Fig. 25-29, page 31), protruding retaining members (3110, Fig. 31-33, page 36), sheer pins and bores (4024/4070, Fig. 40-41, page 44).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-39 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the at least one engagement member" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the at least one engagement member" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38-39 and 43 are therefore rejected as they depend from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34, 41, 47, and 49 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Treadway US Pat. No. 4,976,442.
Treadway teaches:
In Reference to Claim 34
A system for adding a payload to an arrow (arrow 9 with a transmitting payload 1, Fig. 1-7), the arrow having a shaft (10), said system comprising:
a chamber formed within the arrow shaft (16): 
a chamber access opening (16 has an open top access opening that the housing 1 is inserted into, Fig. 1-4); 
a housing (removable tracker housing 2);
a means for removably securing the housing within the chamber through the chamber access opening (transmitter housing 2a and beveled portion 8 (frictional engagement member) engage the inner surface of the arrow chamber and wedge 17 (engagement means in the chamber opening and functionally part of the arrow shaft chamber) to selectively hold and release the transmitter in and from the arrow chamber, Col. 5 lines 25-47, 66 – Col. 6 line 15, Fig. 1-4); 
at least one animal engagement member extending from said housing (hook member having shank 5, barb 6, and tip 7 extend from the housing and the arrow to engage and hook into a target).  
In Reference to Claim 41
The system of claim 34, wherein said at least one animal engagement member comprises a hook (hook member having shank 5, barb, 6, and tip 7).  
In Reference to Claim 47
The system of claim 34, wherein said housing comprises a radio transmitter (radio transmitting antennae 3, Col. 4 lines 64 – Col. 5 line 4).  
In Reference to Claim 49
The system of claim 34, wherein said housing comprises a battery (Col. 4 lines 64-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39 and 42-23 are rejected under 35 U.S.C. 103 as being unpatentable over Treadway as applied to claim 34 above and further in view of Ferguson et al. US Pat. No. 5,188,373.
In Reference to Claim 37
Treadway teaches:
The system of claim 34 as rejected above.
Treadway fails to teach:
Wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow.  
Ferguson teaches:
An apparatus for adding a payload capacity to an arrow (numerous tracking apparatus/inserts being insertable into chamber in an arrow shaft 100 (inherently adding weight), Fig. 1-22, most notably Fig. 13-22), the arrow having a shaft (arrow shaft 100 or extension portions such as 150/230/204), said shaft having a chamber (152/212/204, Fig. 13-22), said apparatus comprising: 
a housing (tracking housing 162/200, Fig. 13-22); 
at least one engagement member removably securing the housing to the arrow, wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow (housing 162/200 is secured in the arrow chamber by any of many engagement members generally using frictional interaction of a forward and/or rearward portion with respective chamber portions such as retaining pins 178, Fig. 13-15, retaining lips and compression fitting ring 202, Fig. 16/19, cam member 236 with compression force producing spring 234, Fig. 17-18, tension spring 280 and groove 282, inner wall 204 or retaining ring and lip 286/290, Fig. 21, or clamp head 300/302, Fig. 22); and 
at least one animal engagement member extending from said housing (the tracker 162/200 may include animal engagement hooks 168/206, Fig. 13-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different engagement members to removably secure the transmitter in the arrow in order to more securely hold the transmitter in the arrow during firing and further prevent the transmitter from dislodging before impacting the intended target making the wounded target easier to track as taught by Ferguson (Col. 3 lines 23-64).
In Reference to Claim 38
Treadway as modified by Ferguson teaches:
The system of claim 37, wherein the compression fitting is secured to a retaining lip placed within the chamber in the arrow shaft (Ferguson: fitting ring 202 fits in a lip in chamber 204, Fig. 19, compression fitting ring 286 sits in behind lip ring 290, Fig. 21, head of 200 is held and retained in compression head 302 of insert 300, Fig. 22). 
In Reference to Claim 39
Treadway as modified by Ferguson teaches:
The system of claim 38, wherein said retaining lip is secured within the chamber by friction (Ferguson: fitting ring 202 fits in a lip in chamber 204, Fig. 19, compression fitting ring 286 sits in behind lip ring 290, Fig. 21, head of 200 is held and retained in compression head 302 of insert 300, Fig. 22, all of which are frictional retention means).
In Reference to Claim 42
Treadway teaches:
The system of claim 34 as rejected above.
Treadway fails to teach:
Wherein the at least one engagement member removably securing the housing to the arrow comprises a head designed to fit within one or more retaining lips located in the chamber of the arrow.  
Ferguson teaches:
An apparatus for adding a payload capacity to an arrow (numerous tracking apparatus/inserts being insertable into chamber in an arrow shaft 100 (inherently adding weight), Fig. 1-22, most notably Fig. 13-22), the arrow having a shaft (arrow shaft 100 or extension portions such as 150/230/204), said shaft having a chamber (152/212/204, Fig. 13-22), said apparatus comprising: 
a housing (tracking housing 162/200, Fig. 13-22); 
at least one engagement member removably securing the housing to the arrow, wherein the at least one engagement member removably securing the housing to the arrow comprises a head designed to fit within one or more retaining lips located in the chamber of the arrow (housing 162/200 is secured in the arrow chamber by any of many engagement members generally using frictional interaction of a forward and/or rearward portion with respective chamber portions such as retaining lips and compression fitting ring 202, Fig. 16/19, cam member 236 with compression force producing spring 234, Fig. 17-18, tension spring 280 and groove 282, inner wall 204 or retaining ring and lip 286/290, Fig. 21, or clamp head 300/302, Fig. 22); and 
at least one animal engagement member extending from said housing (the tracker 162/200 may include animal engagement hooks 168/206, Fig. 13-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different engagement members to removably secure the transmitter in the arrow in order to more securely hold the transmitter in the arrow during firing and further prevent the transmitter from dislodging before impacting the intended target making the wounded target easier to track as taught by Ferguson (Col. 3 lines 23-64).
In Reference to Claim 43
Treadway as modified by Ferguson teaches:
The system of claim 42, wherein said head comprises a wider portion at the distal end of the head designed to be secured by the one or more retaining lips located in the chamber of the arrow and a narrower portion located in back of the wider portion and wherein the one or more retaining lips are located around the narrow portion when the housing is secured within the arrow (Ferguson: lips 290 secure in narrow groove section between ring 286 to secure the larger head end of the housing in the chamber, Fig. 21).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Treadway as applied to claim 34 above and further in view of Kikos US Pub. No. 2007/0105668.
In Reference to Claim 40
Treadway teaches:
The system of claim 34 as rejected above.
Treadway fails to teach:
A second animal engagement member.  
Kikos teaches:
An system including an apparatus tracking the location of an arrow (tracking system 10 for arrow 12, Fig. 1-3), the arrow having a shaft (arrow shaft 24/40), said shaft having a chamber (38, Fig. 2-3), said apparatus comprising: 
a housing (transmitter 18); 
at least one engagement member removably securing the housing to the arrow (transmitter 18 removably secured by threaded ends 32/42); and 
at least two animal engagement members extending from said housing (multiple hooks 58 on engagement section 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included multiple hooked animal engagement members as this is a commonly known and used arrangement in the art and in order to more securely latch the transmitter onto the target as taught by Kikos ([0048]-[0050]).  Further it would have been obvious to one having ordinary skill in the art to have formed the animal engagement member as multiple hooks in order to ensure the transmitter would latch onto the target as is commonly known and used in the art and further as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis CO., 193 USPQ 8)
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Treadway as applied to claim 34 above and further in view of Russell et al. US Pub. No. 2010/0035709.
In Reference to Claim 48
Treadway teaches:
The system of claim 34 as rejected above.
Treadway fails to teach:
The housing comprising a GPS signal.  
Russell teaches:
An apparatus tracking the location of an arrow (tracking system 100 for an arrow, Fig. 1-3), the arrow having a shaft (arrow shaft 220/30), said shaft having a chamber (40), said apparatus comprising: 
a housing (transmitter 75); 
at least one engagement member removably securing the housing to the arrow (transmitter 75 removably secured by retainer 44); and 
at least two animal engagement members extending from said housing (multiple hook engagement section 42 expand at impact);
and the housing comprising a GPS receiver (GPS tracking component, [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different tracking sources in order to make the transmitter easier to find as GPS is well-known and commonly used in the art to provide and capable of use if the target moves outside of radio range as taught by Russell ([0026], [0049]).
Additionally, and/or alternatively, Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Treadway US Pat. No. 4,976,442 in view of Ferguson et al. US Pat. No. 5,188,373.
In Reference to Claim 34
Treadway teaches:
A system for adding a payload to an arrow (arrow 9 with a transmitting payload 1, Fig. 1-7), the arrow having a shaft (10), said system comprising:
a chamber formed within the arrow shaft (16): 
a chamber access opening (16 has an open top access opening that the housing 1 is inserted into, Fig. 1-4); 
a housing (removable tracker housing 2);
a means for removably securing the housing within the chamber through the chamber access opening (transmitter housing 2a and beveled portion 8 (frictional engagement member) engage the inner surface of the arrow chamber and wedge 17 (engagement means in the chamber opening and functionally part of the arrow shaft chamber) to selectively hold and release the transmitter in and from the arrow chamber, Col. 5 lines 25-47, 66 – Col. 6 line 15, Fig. 1-4); 
at least one animal engagement member extending from said housing (hook member having shank 5, barb 6, and tip 7 extend from the housing and the arrow to engage and hook into a target).  
Treadway fails to teach:
Wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow.  
Ferguson teaches:
An apparatus for adding a payload capacity to an arrow (numerous tracking apparatus/inserts being insertable into chamber in an arrow shaft 100 (inherently adding weight), Fig. 1-22, most notably Fig. 13-22), the arrow having a shaft (arrow shaft 100 or extension portions such as 150/230/204), said shaft having a chamber (152/212/204, Fig. 13-22), said apparatus comprising: 
a housing (tracking housing 162/200, Fig. 13-22); 
at least one engagement member removably securing the housing to the arrow, wherein the at least one engagement member removably securing the housing to the arrow comprises a compression fitting which is inserted into the chamber in the arrow (housing 162/200 is secured in the arrow chamber by any of many engagement members generally using frictional interaction of a forward and/or rearward portion with respective chamber portions such as retaining pins 178, Fig. 13-15, retaining lips and compression fitting ring 202, Fig. 16/19, cam member 236 with compression force producing spring 234, Fig. 17-18, tension spring 280 and groove 282, inner wall 204 or retaining ring and lip 286/290, Fig. 21, or clamp head 300/302, Fig. 22); and 
at least one animal engagement member extending from said housing (the tracker 162/200 may include animal engagement hooks 168/206, Fig. 13-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Treadway to have further included different engagement members to removably secure the transmitter in the arrow in order to more securely hold the transmitter in the arrow during firing and further prevent the transmitter from dislodging before impacting the intended target making the wounded target easier to track as taught by Ferguson (Col. 3 lines 23-64).
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not fully persuasive. 
The applicant argues that Treadway fails to teach the disclosed means for removably securing the housing within the chamber through the chamber access opening.  After review of the specification and drawings, the means disclosed in this case include: a shaped ramp engaging the transmitter housing (ramp surface 240, Fig. 2, page 18-19 in the specification) a compression fitting (700) and retaining lip (210, Fig. 7-14, page 23-24), compression fitting 1830 (Fig. 18-19), plunger and depression (2730, Fig. 25-29, page 31), protruding retaining members (3110, Fig. 31-33, page 36), sheer pins and bores (4024/4070, Fig. 40-41, page 44), and any equivalents thereof.  This argument is therefore not found particularly persuasive as the specification discloses a means for removably securing the housing may include a shaped ramp engaging the transmitter housing (ramp surface 240 engages the transmitter housing, Fig. 2, pages 18-19 in the specification) which is disclosed as the ramp/wedge member which engages the housing to hold the housing within the chamber in Treadway.  The arguments list other means which are not explicitly taught by Treadway, however the specification includes the more basic ramp means which is showed by the prior art and therefore this is not found persuasive.  Further, or alternatively, other cited prior art teach similar and equivalent means for removably securing the transmitter housing within the chamber, such as Ferguson and one having ordinary skill in the art would find the modification of the transmitter of Treadway to have further included more secure engagement means such as those taught by Ferguson as described above.
In regards to the double patenting rejection which was not significantly addressed in the argument other than mentioning it will be addressed when the claims are in condition for allowance.  The amendments made to align the claims with those of previously allowed patent number 8.425,534 change the claims to define a system vs. an arrow or a method, however the claimed subject matter is still essentially the same as the previously patented invention and do not overcome a non-statutory double patenting rejection at this point.  There are no significant (non-obvious) structural differences between the previously allowed claims and the newly amended claims and therefore the rejection has not been overcome.
Brief Discussion of Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Rodriguez (5,450,614), Ferguson (5,188,373), Capson (4,858,935), Polando (4,836,557), Nick (2010/0248871) teach similar arrows having detachable tracking devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711